


Exhibit 10.29

 

[g149012kmi001.jpg]

2300 Corporate Park Drive
Suite 200
Herndon, VA 20171
www.K12.com

 

May 1, 2013

 

Mr. James Rhyu

7422 Wentwood Drive

Dallas, TX  75225

 

Dear James:

 

It gives me great pleasure to offer you employment with K12 Services Inc., a
Delaware corporation (the “Company”), effective with a Start Date to be mutually
agreed but no later than June 30, 2013 (the “Start Date”).  Once countersigned
by you, this letter shall constitute a binding agreement (the “Agreement”)
between you (the “Executive”) and the Company, effective as of the date of this
letter set forth above (the “Effective Date”).  This Agreement is contingent
upon successful completion of our standard background check(s).

 

1.              Employment.  The Company hereby employs Executive on the terms
and conditions set forth in this Agreement and Executive hereby accepts such
employment. Executive shall serve as Executive Vice President and Chief
Financial Officer and report to the Executive Chairman, Nathaniel A. Davis.
Executive shall perform such duties and have such responsibilities as are
normally commensurate with Executive’s position, including such other duties as
are reasonably assigned to Executive from time to time. Executive agrees that
the Company shall be his exclusive employer and Executive shall devote his full
business time to performing Executive’s responsibilities under this Agreement.

 

2.              Salary.  Executive’s semi-monthly salary during the first year
of employment from the Start Date shall be $19,166.67, which equates to $460,000
annually (the “Base Salary”), subject to standard payroll deductions.  The Base
Salary shall be paid on the Company’s regular payroll dates in accordance with
the Company’s normal payroll practices.  Executive’s Base Salary shall be
reviewed annually, and the Compensation Committee and principal executive
officer shall determine, in their sole and absolute discretion, whether to grant
Executive any increases to the Base Salary based on the performance of Executive
and the Company.

 

3.              Signing Bonus. Executive will receive a signing bonus of
$200,000 to be paid within 30 days of the Start Date.  In the event that the
Executive voluntarily terminates employment within 6 months of the Start Date,
the bonus will be refundable to the Company.

 

4.              Performance Bonus.  Executive will be eligible to receive an
annual end of year bonus (the “Performance Bonus”) with a target equal to fifty
percent (50%) of the Executive’s Base Salary, pro-rated in the first year based
on the Start Date, and for each year thereafter during Executive’s tenure at the
Company, and subject to the sole and absolute discretion of the Compensation
Committee. Executive’s annual bonus shall be determined under the same incentive
compensation plans applicable to all senior executives.  Actual bonus payments
may vary (above or below target) based on the overall performance of the Company
and the successful completion of the Executive’s performance management
objectives that will be determined after the Start Date. Payment of any amount
is conditioned upon your employment with the Company on the scheduled payroll
date when bonus payments are issued.

 

Any Performance Bonus shall be paid in accordance with the terms of the
Company’s bonus plan, but in any event within the period required by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) such
that it qualifies as a “short-term deferral” pursuant to Treasury Regulation
Section 1.409A-1(b)(4).

 

K12 is proud to be an equal opportunity employer.

 

--------------------------------------------------------------------------------


 

5.              Stock Options.  Subject to approval of the Compensation
Committee, the Company shall enter into a Stock Option Agreement with Executive
following the Start Date which will grant to Executive (subject to certain
conditions) an option to purchase up to one hundred twenty-five thousand
(125,000) shares of the  Common Stock of the Company at an exercise price equal
to the closing price for a share of Common Stock of the Company on the New York
Stock Exchange on the date the Compensation Committee approves the grant, and
which shall be made pursuant to the K12 Inc. 2007 Equity Incentive Award Plan 
(the “Option”).

 

The Option is time-based and will vest and become exercisable over four
(4) years, with twenty-five percent (25%) of the shares covered by the Option
vesting and becoming exercisable on the one-year anniversary of the Start Date
and the remaining seventy-five percent (75%) of the shares covered by the Option
vesting and becoming exercisable in twelve (12) equal quarterly installments
thereafter. The Stock Option Agreement shall provide further that, in the event
of a “Change in Control” of the Company, as defined therein, Executive shall be
entitled to accelerated vesting of one hundred percent (100%) of the options
that have not yet vested during the installment period as of the date of such
event.

 

A Restricted Stock Award of an equivalent value may be issued in lieu of the
Option based on a Black Scholes valuation.

 

6.              Restricted Stock Award.  Subject to approval of the Compensation
Committee, the Company shall enter into a Restricted Stock Award (“RSA”)
Agreement with Executive following the Start Date, which shall grant to
Executive fifty thousand (50,000) shares of the Common Stock of the Company.
Upon approval, you will receive an RSA Agreement which sets forth the terms and
conditions applicable to your grant, including the vesting schedule for your
RSAs.

 

7.              Personal Time Off.  Executive shall be entitled to twenty (20)
days of paid vacation time off and two (2) days of paid personal time off during
each year of your employment.  The number of personal days off will be pro-rated
in the first year of employment based on the Start Date.  Executive will accrue
vacation time throughout the calendar year and will receive the two (2) personal
days on the first day of January of each year of employment.  Executive will be
able to use vacation and personal time off in accordance with the Company’s
policy, which is subject to change or deletion at the discretion of the Company.

 

8.              Expenses.  During Executive’s employment, the Company shall
reimburse Executive for reasonable travel, business entertainment, and other
business expenses incurred in the performance of Executive’s duties, upon
presentation of supporting documentation.

 

9.              Relocation Assistance.  You will be reimbursed reasonable
relocation expenses upon presentation of valid receipts.   You must use your
relocation benefits within 12 months of the Start Date.  The payment of any
taxes related to these reimbursements is the sole responsibility of the
Executive.  Expenses eligible for reimbursement include:

 

·                  5-day house hunting trip for you and your spouse in
accordance with K12 Travel Policy;

 

·                  Shipment of household goods, including packing/unpacking
services and shipment of up to 3 vehicles;

 

·                  Home sale expenses (commissions and fees associated with your
home sale) not to exceed 7% of the sale price of the home;

 

·                  Transportation for you and your family to Herndon in
accordance with K12 Travel Policy;

 

·                  Furnished temporary accommodations for you and your family
for up to 4 months;

 

·                  Temporary storage of household goods for up to 4 months; and

 

·                  Home purchase expenses (loan origination fee and fees
associated with the purchase of a home) not to exceed 1% of the value of the
home purchase price.

 

K12 Inc. 2300 Corporate Park Drive, Suite 200, Herndon, VA  20171

 

2

--------------------------------------------------------------------------------


 

10.       Benefits (Health and Welfare Plans).  Executive will be eligible to
participate in such benefit plans as may be adopted from time to time by the
Company on the same basis as similarly situated employees, including
participation in any senior-level executive benefit plans that may be adopted by
the Company.  Executive’s participation shall be subject to: (i) the terms of
the applicable plan documents; (ii) generally applicable Company policies; and
(iii) the discretion of the Board of Directors of the Company or any
administrative or other committee provided for in, or contemplated by, such plan
or programs.  These plans and programs are subject to change or deletion at the
discretion of the Company.

 

11.       Retirement Benefits.  K12 Services Inc. offers a 401(k) retirement
plan, with a Company match of twenty-five percent (25%) up to four percent (4%)
percent of Executive’s contribution, annually.  Executive will be automatically
enrolled at a rate of three percent (3%) of Executive’s monthly paycheck, to be
withheld, pretax, and deposited into Executive’s 401(k) retirement plan account.
 Executive may increase, decrease, or opt-out of 401(k) retirement plan
withholding at any time.  Please contact your assigned HR Generalist for the
documentation needed to make a change.

 

12.       Holidays.  Executive will be eligible for paid holidays in accordance
with the Company’s holiday policy and schedule, as may be amended by the Company
from time to time at the sole discretion of the Company.

 

13.       Employment at Will:  Termination.

 

13.1.  Employment at Will.  Executive’s employment with the Company will be on
an “at will” basis, meaning that Executive’s employment is not for a specified
period of time and can be terminated by Executive or the Company at any time,
with or without cause, and with or without notice.

 

13.2.  Termination by Company for Cause.  The Company may terminate this
Agreement at any time, effective immediately, for Cause, which shall be defined
as: (i) a Willful and continued material failure to perform Executive’s duties
under this Agreement in a satisfactory manner (other than as a result of total
or partial incapacity due to physical or mental illness or Disability, as
defined in Section 13.3 below), where Willful means, when applied to any action
or omission made by Executive, that Executive did so without a good faith belief
that such action or omission was in, or was not contrary to, the best interests
of the Company; (ii) acts of dishonesty, fraud, embezzlement, misrepresentation,
and misappropriation involving the Company or any of its affiliates;
(iii) unprofessional conduct which may adversely affect the reputation of the
Company and/or its relationship with its customers, employees or suppliers ; and
(iv) a conviction of, or entry of a guilty plea or no contest to, any crime
involving moral turpitude or dishonesty (collectively “Cause”).  In the event of
termination of this Agreement for Cause, Executive shall immediately be paid all
accrued Base Salary, all accrued but unused PTO and any reasonable and necessary
business expenses properly incurred by Executive in connection with the  duties
hereunder, all through the date of termination. All stock options covered by the
Option shall expire at the date of termination for any of the above-enumerated
reasons to terminate for Cause. In addition, the parties’ obligations hereunder,
except as set forth in the attached K12 Employee Confidentiality, Proprietary
Rights and Non-Solicitation Agreement, K12 Agreement to Arbitrate, and Sections
13 and 15 of this Agreement, shall terminate.

 

13.3.  Termination upon Disability. Executive’s employment with the Company
shall terminate upon the Disability of Executive. In the event of such
termination, the Company shall pay to Executive any unpaid compensation to the
extent earned and payable as of the date of termination. As used herein, the
term “Disability” means a physical or mental disability that renders Executive
unable to perform Executive’s normal duties for the Company for a period of
ninety (90) or more days as determined in the good faith judgment of the
Compensation Committee or the Board of Directors of the Company. If Executive
disagrees with the good faith determination of Disability, the matter shall be
submitted to arbitration pursuant to the K12 Agreement to Arbitrate, which is
incorporated herein by reference as provided in Section 15.1 of this Agreement.

 

3

--------------------------------------------------------------------------------


 

13.4.  Termination by Company without Cause.  The Company may terminate
Executive’s employment and this Agreement at any time, effective immediately,
without Cause. In the event that the Company terminates Executive’s employment
and this Agreement without Cause, Executive shall be paid immediately (except as
noted) all accrued Base Salary, all accrued but unused PTO, and any reasonable
and necessary business expenses properly incurred by Executive in connection
with Executive’s duties hereunder, all through the date of termination, as well
as, provided that such termination of employment constitutes a “separation from
service” with the Company as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto (a “Separation from
Service”), the severance pay set forth in Section 13.5.2 below. In addition, the
parties’ obligations hereunder, except as set forth in the attached K12 Employee
Confidentiality, Proprietary Rights and Non-Solicitation Agreement, K12
Agreement to Arbitrate and Sections 13 and 15 of this Agreement, shall
terminate.

 

13.5.  Termination by Employee.  In the event of termination of this Agreement
by Executive  other than for Good Reason (as defined in Section 13.5.1 below),
Executive shall not be entitled to any salary, bonus, benefits, severance pay or
other remuneration after the effective date of termination, other than the
payment for accrued but unused PTO. In addition, the parties’ obligations
hereunder, except as set forth in the attached K12 Employee Confidentiality,
Proprietary Rights and Non-Solicitation Agreement, K12 Agreement to Arbitrate
and Sections 13 and 15 of this Agreement, shall terminate.

 

13.5.1.           In the event that Executive resigns his or her employment and
terminates this Agreement for Good Reason, then, provided that such resignation
constitutes a Separation from Service, Executive shall be entitled to the
severance pay set forth in Section 13.5.2 below. In addition, the parties’
obligations hereunder, except as set forth in the attached K12 Employee
Confidentiality, Proprietary Rights and Non-Solicitation Agreement, K12
Agreement to Arbitrate and Sections 13 and 15 of this Agreement, shall
terminate.  Good Reason shall be defined as any material breach of this
Agreement by the Company which is not cured within sixty (60) days after written
notice thereof from Executive in the manner provided in Section 15.6 of this
Agreement.  Notwithstanding the foregoing, Executive may not resign his or her
employment for Good Reason unless (i) Executive provides the Company prior
written notice of his or her intent to resign for Good Reason within ninety (90)
days of the initial existence of any condition constituting Good Reason,
(ii) the Company is provided with a period of at least sixty (60) days to remedy
such condition and does not remedy the condition within such sixty (60) day
period and (iii) Executive’s termination of employment occurs no later than one
hundred and eighty (180) days after the initial existence of the condition
constituting Good Reason.

 

13.5.2.           Effect of Termination (Severance Pay).  Upon termination of
Executive’s employment and this Agreement by the Company pursuant to
Section 13.4 or by Executive pursuant to Section 13.5.1 above, and provided that
such termination constitutes a Separation from Service and provided further that
Executive executes and does not revoke a general release of claims satisfactory
to the Company within thirty (30) days following the date of termination,
Executive shall be entitled to; (1) twelve (12) months of severance pay at the
then-existing Base Salary, and (2) an amount equal to any accrued and earned
annual bonus for the completed fiscal year immediately preceding the date of
termination that has been declared by the Compensation Committee but not yet
paid as of the date of termination.  Such severance pay shall be payable in
equal installments at the same time and in the same manner as such Base Salary
had been paid prior to such termination; provided that any payments required to
be made prior to the thirtieth (30th) day following the date of termination of
employment (the “First Pay Date”) shall be paid in a single lump sum on the
first regularly scheduled payroll date on or following the First Pay Date.  For
purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b) (iii)), each payment that
Executive may be eligible to receive under this Agreement shall be treated as a
separation and distinct payment.

 

4

--------------------------------------------------------------------------------


 

14.       Other Conditions of Employment.

 

14.1.  Employee Confidentiality, Proprietary Rights and Non-Solicitation;
Agreement to Arbitrate; and Non-Competition. Executive’s employment is
contingent upon the execution of the enclosed K12 Employee Confidentiality,
Proprietary Rights and Non-Solicitation Agreement and K12 Agreement to
Arbitrate, at or before the Start Date. In addition, during the period in which
Executive is receiving any compensation from the Company (including and no less
than the severance period) and for a twelve-month period thereafter, Executive
shall not engage in, or be employed by, a business or organization that  renders
the same or similar services as K12 or otherwise competes with the Company or
its business. In applying this non-competition provision, the Company will not
unreasonably withhold its consent for future employment with entities that are
not direct competitors or offer substantially the same or similar services as
the Company.

 

14.2.  Immigration Reform and Control Act of 1986.  Executive’s employment is
contingent upon satisfying the requirements for employment in the United States.
Within three (3) days of the Start Date, and thereafter if the law requires,
Executive shall furnish the Company with all necessary documentation that will
satisfy the requirements of the Immigration Reform and Control Act of 1986.

 

14.3.  Policies and Procedures.  Executive’s employment is subject to the
Company’s personnel policies and procedures as they may be interpreted, adopted,
revised or deleted from time to time in the Company’s sole discretion.
Notwithstanding the general applicability of such policies, the Company hereby
agrees that Executive shall be afforded reasonable additional flexibility
regarding the Company’s core business work hours and use of the Company’s
apartment  as provided in Section 8 of this Agreement, although Company reserves
the right in its absolute discretion to terminate such use of the Company’s
apartment at the time of relocation, termination of employment or other reason
not  in conflict with the purpose of Section 8 of this Agreement.

 

15.                               Miscellaneous.

 

15.1.  Entire Agreement.  The terms described in this Agreement, together with
the K12 Employee Confidentiality, Proprietary Rights and Non-Solicitation
Agreement, and K12 Agreement to Arbitrate, both attached hereto and incorporated
herein by reference, set forth the entire understanding between Executive and
the Company, and supersede any prior representations or agreements, whether
written or oral, with respect to the subject matter hereof.  No term or
provision of this Agreement or attached exhibits may be amended waived,
released, discharged or modified except in writing, signed by Executive and an
authorized officer of the Company, except as otherwise specifically provided
herein.

 

15.2.  Governing Law and Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
reference to conflict of law principles.  If any legal action is initiated by
either party arising from or related to this Agreement, the parties agree to the
exclusive jurisdiction of the courts of Fairfax County, Virginia.

 

15.3.  Successors.  This Agreement shall be binding upon and shall inure to the
benefit of the Company and its successors and assigns.  In that this Agreement
constitutes a non-delegable personal services agreement, it may not be assigned
by Executive and any attempted assignment by Executive in violation of this
covenant shall be null and void.

 

15.4.  Severability.  In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby, and all such remaining
provisions shall remain in full force and effect.

 

5

--------------------------------------------------------------------------------


 

15.5.  Waiver.  The failure of either party to insist on strict compliance with
any of the terms of this Agreement will not be deemed to be a waiver of any
terms of this Agreement or of the party’s right to require strict compliance
with the terms of this Agreement in any other instance.

 

15.6.  Notices.  All notices, demands, or requests provided for or permitted to
be given pursuant to this Agreement must be given in writing, unless otherwise
specified, and shall be deemed to have been properly given, delivered, or served
by depositing the same in the United States mail, postage prepaid, certified or
registered mail, with deliveries to be made to the following addresses:

 

If to Executive:

James Rhyu
7422 Wentwood Drive
Dallas, TX 75225

 

 

If to the Company:

Attn: General Counsel
K12 Services Inc.
2300 Corporate Park Drive
Herndon, VA 20171

 

Either party may change such party’s address for notices as necessary by notice
given pursuant to this Section.

 

16.       Captions.  Section headings used in this Agreement are for convenience
of reference only and shall not be considered a part of this Agreement.

 

17.       Amendments and Further Assurances.  This Agreement may be amended or
modified from time to time, but only by written instrument executed by all the
parties hereto.  No variations, modifications, or changes herein or hereof shall
be binding upon any party except as set forth in such a written instrument.  The
parties will execute such further instruments and take such further action as
may be reasonably necessary to carry out the intent of this Agreement.

 

18.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument.

 

19.       Representations by Executive:   Executive represents and warrants
that:

 

(a)  Executive is free to enter into and perform each of the terms and
conditions of this Agreement.  Executive is not subject to any agreement,
judgment, order or restriction that would be violated by Executive being
employed by the Company or that in any way restricts the services that may be
rendered by Executive for the Company.  Executive’s execution of this Agreement
and performance of Executive’s obligations under this Agreement does not and
will not violate or breach any other agreement between Executive and any other
person or entity.  In addition, Executive has disclosed to the Company the
educational and religious institutions to which Executive has made charitable
contributions and donated his services prior to entering into this Agreement,
and the Company has determined that a continuation of those activities after
execution of this Agreement, absent a material change in the status of those
institutions as they relate to the Company, is consistent with the Company’s
Code of Business Conduct and Ethics.

 

(b)  Executive has carefully considered the nature and extent of the
restrictions and covenants in this Agreement and Executive agrees that they will
not prevent Executive from earning a livelihood after employment with the
Company and that they are fair, reasonable and necessary to protect and maintain
the proprietary interests, goodwill and other legitimate business interests of
the Company in view of the following facts: (i) Executive will hold a position
of confidence and trust with the Company as a result of Executive’s employment
with the Company, access to confidential financial and other information, and
relationship with the customers, suppliers and other employees of the Company,
(ii) it would be impossible for Executive to be employed or engaged in a
directly competitive business to that

 

6

--------------------------------------------------------------------------------


 

of the Company as described in Section 14.1 of this Agreement without inevitably
using the Company’s proprietary information, and (iii) Executive has broad
skills that will permit gainful employment in many areas and businesses outside
the scope of the Company’s business.

 

(c)  Executive acknowledges that but for the above representations and
warranties of Executive; the Company would not employ Executive or enter into
this Agreement.

 

20.       Section 409A.

 

(a)  Compliance.  In the event that following the date hereof the Company or
Executive reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.

 

(b)  In-Kind Benefits and Reimbursements.  Notwithstanding anything to the
contrary in this Agreement, in-kind benefits and reimbursements provided under
this Agreement shall be provided in accordance with the requirements of Treasury
Regulation Section 1.409A-3(i)(iv), such that any in-kind benefits and
reimbursements provided under this Agreement during any calendar year shall not
affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and any in-kind benefits and
reimbursements shall not be subject to liquidation or exchange for another
benefit.  Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Executive and, if timely
submitted, reimbursement payments shall be promptly made to Executive following
such submission, but in no event later than December 31st of the calendar year
following the calendar year in which the expense was incurred.  In no event
shall Executive be entitled to any reimbursement payments after December 31st of
the calendar year following the calendar year in which the expense was
incurred.  This paragraph shall only apply to in-kind benefits and
reimbursements that would result in taxable compensation income to Executive.

 

(c)  Distribution.  Notwithstanding anything to the contrary in this Agreement,
to the maximum extent permitted by applicable law, amounts payable to Executive
pursuant to Section 13.5.2 shall be made in reliance upon Treas. Reg. Section
1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg. Section 1.409A-1(b)(4)
(Short-Term Deferrals).  However, to the extent any payments are treated as
non-qualified deferred compensation subject to Section 409A of  the Code, then
if Executive is deemed at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s termination benefits shall not be provided to Executive prior to
the earlier of (i) the expiration of the six-month period measured from the date
of Executive’s Separation from Service or (ii) the date of Executive’s death. 
Upon the earlier of such dates, all payments deferred pursuant to this Section
20(c) shall be paid in a lump sum to Executive.  Thereafter, payments will
resume in accordance with this Agreement.  The determination of whether
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his Separation from Service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance there under (including without limitation Treas. Reg. Section
1.409A-1(i)).  This Agreement is intended to be written, administered,
interpreted and construed in a manner such that no payment or benefits provided
under the Agreement become subject to (a) the gross income inclusion set forth
within Section 409A(a)(1)(A) of the Code or (b) the interest and

 

7

--------------------------------------------------------------------------------


 

additional tax set forth within Section 409A(a)(1)(B) of the Code (together,
referred to herein as the “Section 409A Penalties”), including, where
appropriate, the construction of defined terms to have meanings that would not
cause the imposition of Section 409A Penalties.  In no event shall the Company
be required to provide a tax gross-up payment to Executive or otherwise
reimburse Executive with respect to Section 409A Penalties.

 

Please acknowledge your acceptance of employment by signing the enclosed copy of
this letter, completing the K12 Confidentiality, Proprietary Rights and
Non-Solicitation Agreement and K12 Agreement to Arbitrate, and returning them to
me as soon as possible.  Should you have any questions, please feel free to
contact me.  James, I am personally pleased to welcome you to the K12 team and I
look forward to working with you toward our mutual success.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Nathaniel Davis

 

 

 

Nathaniel A. Davis

 

 

Executive Chairman

 

 

K12 Services Inc.

 

 

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

 

 

 

/s/ James Rhyu

 

May 1, 2013

 

June 4, 2013

James Rhyu

Date

Start Date

 

8

--------------------------------------------------------------------------------
